Opinion by
Porter, J.,
The defendant in this case was tried in the court below upon an indictment charging murder and was acquitted by the jury, on the ground of insanity. The court, on May 26, 1920, committed the defendant to the Homeopathic State Hospital, at Allentown, with direction that she should be in strict custody, so long as she should continue of unsound mind. The father of the defendant, on July 23, 1920, presented a petition to the court below representing that the defendant was no longer of unsound mind, and praying that she be released upon parole, under the provisions of the Act of May 11,1911, P. L. 273. The court granted a rule on the Commonwealth, which was served upon the district attorney, to show cause why the defendant should not be paroled. The district attorney filed an answer averring that the court was without authority to parole the defendant, for the reason that she had been committed under the provisions of the Act of May 14, 1874, P. L. 160, and that she could only be discharged upon compliance with the terms of the Act of April 20, 1869, P. L. 78, *138as amended by the Act of March 19,1903, P. L. 29, after she had been confined in the hospital for the insane for a period of not less than three months. The court below was of opinion that the contention of the district attorney was npt well founded, proceeded to ascertain in a manner to it satisfactory, whether it was advisable that the defendant should be released on parole, found as a fact that she was now perfectly sane and, on August 16, 1920, made an order that she be paroled in the custody and control of her father, who was, by the order, required to enter into bond with security, in the sum of $4,000, conditioned that the said Fannie Wilcox, keep the peace, “until such time as she shall finally be discharged by the court.” The district attorney then took this appeal from that order.
The learned district attorney thus states the question which he asserts to be involved in this case: “Eight to parole a person acquitted of the crime of murder by reason of insanity, under the Act of May 11, 1911, P. L. 273.” The statute provides: “That when any person, hereafter charged with any crime or misdemeanor, shall be acquitted by the jury on the ground of insanity, such person may be released from Custody on parole, by the court wherein such person shall have been so acquitted.” The learned district attorney argues that the terms “crimes or misdemeanor” are convertible; that the use of the word “misdemeanor” in connection with the word “crime,” qualifies the latter and that the statute must be construed as only authorizing the parole of a person acquitted of a misdemeanor, upon the ground of insanity, and that the statute has no application in a case in which a defendant has been acquitted of the crime of murder, upon such ground. We cannot accept his contention as sound. The word crime sufficiently designates all offenses which the law forbids and for which it prescribes a punishment. In common parlance the word crimes is sometimes used, to denote such offenses as are of a deeper and more atrocious dye, while smaller faults *139are comprised under the gentler name of misdemeanors: County of Lehigh v. Schock, 113 Pa. 373. If the legislature had intended that the Act of 1911 should apply only to misdemeanors, it is reasonable to assume that that intention would have been expressed in plain terms, for it was well understood that the term misdemeanor did not technically define all crimes. The mere fact that the draftsman of the statute used both words, “crime or misdemeanor,” clearly indicates that he understood the distinction between the two classes of offenses. It cannot be assumed that the legislature did not intend the words which were used to have their generally accepted meaning. The legislative intention was that the statute should apply to all cases where .the defendant had been acquitted upon trial for a criminal offense, whether the offense charged was of an atrocious nature or one of less grave character.
The learned district attorney further contends, that this case presents the question whether the Act of April 20, 1869, P. L. 78, as amended by the Act of March 19, 1903, P. L. 29, is repealed by the Act of May 11, 1911, P. L. 273. The Acts of 1869 and 1903 deal with and regulate the “unconditional discharge” of prisoners who have been confined in an institution for the insane for a period of three months, after an acquittal on the ground of insanity. The Act of 1911 confers upon the courts authority to release such persons from custody on parole and to “prescribe such terms and conditions of said release as may seem proper.” The authority conferred by the Act of 1911 may be exercised at any time, no matter how long or short a time the prisoner may have been in custody. It gives to the court a power absolutely distinct from that which was exercised under the éarlier statutes; the parole is not an unconditional discharge, the prisoner remains subject to the supervision of the court, and may be returned to custody upon violation of his parole. The earlier statutes are not repealed, but they have no application when the proceeding is, under *140the Act of 1911, for the parole and not the unconditional discharge” of the prisoner. The assignments of error in this case go entirely to the jurisdiction of the court, there being no suggestion of an abuse of discretion.
The order of the court below is affirmed and the appeal dismissed.